NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 04 2016

                            FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS



TOMAS NUNEZ-FLORES,
                                                 No. 13-72103
              Petitioner,
                                                 Agency No. A077-133-687
  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH

              Respondent.

                         On Petition for Review of an Order
                        of the Board of Immigration Appeals

                     Argued and Submitted February 12, 2016
                            San Francisco, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and ADELMAN, District
Judge.**

       Petitioner Tomas Nunez-Flores seeks judicial review of the Board of

Immigration Appeals’ refusal to reopen and rescind an in absentia removal order. See

8 U.S.C. § 1252(a). The Board did not abuse its discretion in determining that,

because petitioner failed to provide a valid mailing address, written notice of his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
removal hearing was not required. See 8 U.S.C. § 1229(a)(2)(B); 8 C.F.R. §

1003.26(d); see also Velasquez-Escovar v. Holder, 768 F.3d 1000, 1004 (9th Cir.

2014) (explaining that, in order retain their right to notice, aliens must provide an

address at which they may be contacted regarding the removal proceeding). The

Postal Service returned the hearing notice with the notation, “No Mail Receptacle,

Unable to Forward,” which means the “Addressee failed to provide a receptacle for

receipt of mail.” http://pe.usps.com/archive/html/dmmarchive0810/F010.htm (last

visited Feb. 22, 2016). Petitioner relies on Sabir v. Gonzales, 421 F.3d 456 (7th Cir.

2005) to argue that he was not at fault for the mail delivery failure. However, unlike

the alien in Sabir, petitioner presented no evidence of mail delivery problems at his

residence (e.g., that someone stole or vandalized his mailbox or bad weather knocked

it down), and the record shows that other documents mailed by immigration

authorities to the address petitioner provided were returned with this same notation,

which supports the finding that petitioner failed to provide an address where he could

receive mail.

      PETITION FOR REVIEW DENIED.




                                          2